Title: To James Madison from John Nicholas, 2 August 1807
From: Nicholas, John
To: Madison, James



Dear Sir
Geneva 2 August 1807.

I must beg the favor of you to hand the inclosed to the President.  From the perusal of it you will find the universal temper of this country.  For my own part I have set down war as inevitable.  Great Britain discovers such a temper towards us and the injuries she does us are of so intolerable a kind that I have no doubt we must settle with her by war & it will certainly be folly to give her the choice of time of carrying it on.  If she uses any palliatives now it will be because her hands are full & for the same reason we should insist on a radical cure.
I solicit your attention to the subject of our Memorial & that you will give us some aid in procuring a depot of arms &c. in this Country.  It is certainly of too much consequence to be sacrificed and the contribution we ask is very little.  I hope however that the President will chuse to make offensive war.  It is almost the only quarter where our arms can have any eclat and I believe success here may be made almost absolutely certain.  The benefits of such a conquest are I should suppose unquestionable.
I should have written to Genl. Dearborn, but I have really only eye sight to close this dispatch which I have been much hurried in making by the arrangements of our committee.  I shall write to him by another opportunity, but in the meantime must beg his assistance in procuring what he shall think proper for us. We shall be in a deplorable situation if no assitance is afforded & I expect little from the state govt  I am with very great regard Sir yr. mo. ob. st.

John Nicholas

